Title: From George Washington to Colonel Christopher Greene, 18 October 1777
From: Washington, George
To: Greene, Christopher



Head Quarters [Worcester Township, Pa.] Octor 18th 1777
Sir

Lt Colo. Green marched this morning to reinforce the Garrison at Fort Mifflin, with a detachment of Two hundred Men, & Colo. Arendt will immediately set out to take the Command of that Fort. When the Garrison was first sent to that Post, this Gentn was appointed to take the Command of it, but an indisposition with which he was seized prevented his entering upon it before. He is now recover’d, and it devolves upon him of course. He is a Gentn of abilities and experience in war, & I have no doubt will do justice to his trust. Col. Angel will remain with you at Red-Bank, and you will cooperate with Colo. Arendt, in every respect. I am persuaded the greatest harmony will exist between you and him, and between the Garrisons and the Fleet, which you well know is essential to your success.
We have just reciev’d the most important & interesting intelligence from the Northward which is contained in the following letter.




Albany 15th Octor 1777.

Last Night at 8 OClock the capitulation whereby Genl Burgoyne and whole Army surrenderd themselves Prisoners of war was sign’d, and this morning they are to march out towards the river above fish Creek with the honors of war (and there ground their Arms) they are from thence to be marched to Massachusets Bay. We congratulate you on this happy event, and remain yrs &c.

Geo. Clinton




This happy event should stimulate us to redoubled efforts in this Quarter; and particularly towards prese[r]ving the obstructions in the

river from being removed. If this can be effectually done, General Howe must lose all the advantages of his past success. I am Sr yrs &c.

G.W——


p.s. Of all things, let no attention be wanting that you secure a competent supply of Ammunition. I have just rec’d information, that the Enemy are preparing a number of floating Batteries; this is a circumstance that ought seriously to be attended to. Inform the Commodore of it. I need not repeat my desire you will afford all the assistance from your Garrison, to the Fleet & Fort Island that they may require.


It will not be prudent to publish the approach of the reinforcement I mention, as it may perhaps get to the Enemy’s ears and induce them to take measures for intercepting it.

